Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the developer conveyor includes: … a plurality of helical-blade portions spaced apart along the axial direction of the shaft…wherein the developer carrier includes: a first magnetic pole … and a second magnetic pole …and a layer regulating member” of claims 6-15 must be shown or the feature(s) canceled from the claim(s).  Note: While figs.3 and 4 show #122 facing #110, the graphical depiction in these figures of #122 depicts a single blade helical auger, not a plural bladed helical auger.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it fails to disclose “that which is new in the art”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, upon which claim 7 depends, discloses “a plurality of helical-blade portions”.  Claim 7 discloses that “the protrusion is in contact with the helical-blade portion”.  It is unclear which of the plurality of helical-blade portions is being referred to.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a thickness of the helical blade portion”.  Thickness is a relative term that must be paired with defining structural features when paired with a three-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bucks et al. (US Pub.2013/0022373) in view of Oshige et al. (US Pub.2008/0069580).
Regarding claim 1, Bucks et al. (US Pub.2013/0022373) teach a developing device (fig.2&3) comprising: a developer carrier to carry a developer (fig.2&3, #11); and a developer conveyor to supply the developer to the developer carrier (fig.2&3, #13), 
Regarding claim 3, Bucks et al. (US Pub.2013/0022373) teach a developing device wherein the helical blade includes a plurality of helical-blade portions spaced apart from each other along the axial direction (fig.4A, see #23 and #23), and wherein a width of the protrusion in the axial direction is equal to or less than approximately half a pitch between adjacent ones of the helical-blade portions that are adjacent to each other in the axial direction (fig.4A, #17 most upstream in direction #18 falls within this limitation).
Regarding claim 5, Bucks et al. (US Pub.2013/0022373) teach a developing device wherein the developer conveyor includes a plurality of helical blades provided on the shaft (fig.4A, see #23 and #23).
Additionally, Bucks et al. (US Pub.2013/0022373) teach a developing device with the paddles #17 to compensate for the decrease in volume of the developer along the feed auger #13 and feed developer toward the development roller without impeding the travel in the direction of flow #18 (para.0027).
However, Bucks et al. (US Pub.2013/0022373) fail to teach a leading surface of the protrusion extending from an upstream end to a downstream end in the rotational direction of the shaft.

Regarding claim 2, Oshige et al. (US Pub.2008/0069580) teach a developing device wherein a first distance taken between the conveying surface and the upstream end of the leading surface of the protrusion is shorter than a second distance taken between the conveying surface and the downstream end of the leading surface of the protrusion (see fig.25, top edge of #29K to adjacent #28K is smaller than attached edge of #29K).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the straight paddles of Bucks et al. (US Pub.2013/0022373) by using angled ones as in Oshige et al. (US Pub.2008/0069580) because the inclined angle allows the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bucks et al. (US Pub.2013/0022373) in view of Oshige et al. (US Pub.2008/0069580) as applied to claim 1 above, and further in view of Mishima et al. (US Pub.2019/0227460).
Bucks et al. (US Pub.2013/0022373) in view of Oshige et al. (US Pub.2008/0069580) teach all of the limitations of claim 1, upon which claim 4 depends.
Additionally, Bucks et al. (US Pub.2013/0022373) teach varying the paddle length further downstream along the axial direction (see fig.4A, #17 changing in direction #18) in order to compensate for the decrease in developer conveyed downstream (para.0027).
However, Bucks et al. (US Pub.2013/0022373) in view of Oshige et al. (US Pub.2008/0069580) fail to teach specifics about the height.
Regarding claim 4, Mishima et al. (US Pub.2019/0227460) teach a developer conveying blade with protrusions on the rear surface (fig.9 and 11), wherein the conveying amount can be changed by either changing the protrusion length (fig.11, #77a vs. #77b) or by changing the protrusion height (fig.9, #77a vs. #77b; para.0067), wherein a height of the protrusion taken from the shaft is equal to or less than approximately half a height of the helical blade taken from the shaft (para.0060).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the variable length protrusions of Bucks et al. (US Pub.2013/0022373) in view of Oshige et al. (US Pub.2008/0069580) by using the half height and full height protrusions .

Claims 6-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bucks et al. (US Pub.2013/0022373) in view of Shimizu et al. (US Pub.2015/0338824).
Regarding claim 6, Bucks et al. (US Pub.2013/0022373) teach an image forming system (fig.1) comprising: a developer conveyor to supply a developer (fig.2&3, #13), wherein the developer conveyor includes: a shaft extending in an axial direction (fig.3&4A, see along #32), a plurality of helical-blade portions spaced apart along the axial direction of the shaft (fig.4A, #23 & #23), and a protrusion located between adjacent helical-blade portions (fig.3&4A, #17); a developer carrier to carry the developer (fig.2&3, #11), wherein the developer carrier includes: a fixed magnetic core (para.0022); and a layer regulating member facing the developer carrier, to control a thickness of a layer of the developer on the developer carrier (fig.2, unlabeled adjacent to indicator #17).
Regarding claim 7, Bucks et al. (US Pub.2013/0022373) teach an image forming system wherein the protrusion is in contact with the helical-blade portion (fig.3&4A, #17 in contact with #23).
Regarding claim 8, Bucks et al. (US Pub.2013/0022373) teach an image forming system wherein each of the helical-blade portions has a conveying surface to convey the developer in the axial direction (fig.4A, #24 transporting in direction #18), and a rear 
However, Bucks et al. (US Pub.2013/0022373) fail to teach specifics about the magnetic brush configuration.
Regarding claim 6, Shimizu et al. (US Pub.2015/0338824) teach a developer carrier (fig.14&17, #45) which includes: a fixed magnetic core (fig.15, #45b; para.0080) comprising a first magnetic pole forming a first magnetic field to transfer the developer from the developer conveyor to the developer carrier (fig.17, #P3; para.0274), wherein the first magnetic pole is associated with a first peak magnetic force in a direction normal to the first magnetic field, and a second magnetic pole forming a second magnetic field (fig.17, #P4; para.0274), wherein a second peak magnetic force in a direction normal to the second magnetic field is greater than the first peak magnetic force (fig.17, see difference in field height & see Table 5); and a layer regulating member facing the second magnetic pole of the developer carrier (fig.14&17, #42), to control a thickness of a layer of the developer on the developer carrier (para.0081).
Regarding claim 11, Shimizu et al. (US Pub.2015/0338824) teach a developer carrier wherein a total magnetic force of the first peak magnetic force and the second peak magnetic force is equal to or less than approximately 85 mT (see p.15, Table 5, peaks of P3 and P4 at 1 mm).
Regarding claim 12, Shimizu et al. (US Pub.2015/0338824) teach a developer carrier wherein the second peak magnetic force is equal to or less than approximately 50 mT (see p.15, Table 5, peak of P4 at 1 mm).

Regarding claim 15, Shimizu et al. (US Pub.2015/0338824) teach a developer carrier wherein a third peak magnetic force formed in a tangential direction between the first magnetic pole and the second magnetic pole is equal to or less than approximately 40 mT (see p.15, Table 5, with the peaks at 1mm of P3 and P4, this would necessary fall in the claimed range).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bucks et al. (US Pub.2013/0022373) by using the magnetic developing roller configuration of Shimizu et al. (US Pub.2015/0338824) in order to use a known magnetic developing roller that can have a smaller size without changing speed, thus suppressing white voids in the image (para.0281).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bucks et al. (US Pub.2013/0022373) in view of Shimizu et al. (US Pub.2015/0338824) as applied to claim 6 above, and further in view of Mishima et al. (US Pub.2019/0227460).
Bucks et al. (US Pub.2013/0022373) in view of Shimizu et al. (US Pub.2015/0338824) teach all of the limitations of claim 6, upon which claim 10 depends.
Additionally, Bucks et al. (US Pub.2013/0022373) teach varying the paddle length further downstream along the axial direction (see fig.4A, #17 changing in direction #18) in order to compensate for the decrease in developer conveyed downstream (para.0027).

Regarding claim 10, Mishima et al. (US Pub.2019/0227460) teach a developer conveying blade with protrusions on the rear surface (fig.9 and 11), wherein the conveying amount can be changed by either changing the protrusion length (fig.11, #77a vs. #77b) or by changing the protrusion height (fig.9, #77a vs. #77b; para.0067), wherein a height of the protrusion from the shaft is equal to or less than approximately half a height of the helical blade from the shaft (para.0060).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the variable length protrusions of Bucks et al. (US Pub.2013/0022373) in view of Shimizu et al. (US Pub.2015/0338824) by using the half height and full height protrusions of Mishima et al. (US Pub.2019/0227460) because they are disclosed as obvious variants and results effective variable (para.0067) and thus would be easily arrived at by one of ordinary skill in the art without undue experimentation.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a pitch in the axial direction between the adjacent helical-blade portions is approximately 7 to in combination with all of the remaining claim elements as set forth in claim 9.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shima et al. (US Pub.2018/0120752) teach a protrusion on the back side of a toner conveying blade.
Okazaki et al. (US Pub.2011/0311279) teach projections on the back side of toner conveying screw faces which are at a height that is half that of the blade.
Matsumoto et al. (US Pub.2012/0269555) teach a projection between two screw flights that has an angled surface.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/21/2022